Citation Nr: 0926167	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-39 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back strain.

2.  Entitlement to service connection for insomnia, to 
include on a secondary basis.

3.  Entitlement to service connection for hypertension, to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to August 
1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which increased the disability 
rating for low back strain from zero to 10 percent, effective 
the date of claim for increase, and denied service connection 
for both insomnia and hypertension.  

The issue of entitlement to a rating in excess of 10 percent 
for low back strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not diagnosed with insomnia.

2.  The Veteran is not diagnosed with hypertension.


CONCLUSIONS OF LAW

1.  Insomnia was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in October 2006, January 2009, 
and February 2009, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate her claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the 
January and February 2009 notice letters informed the Veteran 
as to disability ratings and effective dates.  

As the Dingess notice came after the initial adjudication of 
the claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's claims were readjudicated by the RO in March 2009, 
after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  The Board concludes that the duty to 
notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and VA treatment records. 
 Also of record and considered in connection with the appeal 
are various written statements submitted by the Veteran.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, she has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Service Connection Legal Authority

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Veterans 
Court generally requires a veteran to show (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service- connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the holding in Allen; 
however, under the facts of this case the regulatory change 
does not impact the outcome of the appeal

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Court has consistently held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


	I.  Insomnia

The Veteran claims that she is entitled to service connection 
for insomnia because it is due to her service-connected 
migraine headaches.

After review of the evidential record, the Board finds that 
service connection for insomnia is not warranted.  In this 
regard, the service treatment records are negative for 
complaints or findings of insomnia.  Moreover, there is no 
medical evidence whatsoever indicating that the Veteran 
currently suffers from insomnia.  While there is mention of 
the Veteran's difficulty sleeping in a November 2006 VA 
treatment record, the sleep difficulty was described in 
reference to psychological complaints during a mental health 
evaluation.  The Veteran is not service-connected for any 
mental health disability.  In sum, there is no evidence of a 
diagnosis of insomnia.

The Board notes that the Veteran has not been afforded a VA 
examination in conjunction with this claim.  A VA examination 
or opinion is necessary if the evidence of record (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
veteran's service or other service-connected disability, and 
(d) does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to 
insomnia, and there is absolutely no post-service medical 
evidence which suggests that the Veteran has a current 
diagnosis of insomnia.  Therefore, no VA examination is 
warranted.

The Board notes that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Although the Veteran is competent to 
report that she has difficulty sleeping/experienced certain 
symptoms, the evidence fails to support her recollections.  
As noted above, service treatment records make no mention of 
insomnia.  Further, no diagnosis of insomnia has been 
rendered.  The only time her ability to sleep has been 
mentioned is in conjunction with mental health problems.  
None of the numerous VA treatment records which references 
migraine headaches even mentions insomnia let alone lists 
insomnia as a contemporaneous complaint.  Therefore, service 
connection for insomnia must be denied.   

	II.  Hypertension

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Veteran claims that she is entitled to service connection 
for hypertension.  In her VA Form-9, the Veteran indicated 
that her hypertension is due to her insomnia.  Because 
service connection for insomnia has been denied, this theory 
of entitlement is rendered moot.

With regard to service connection for hypertension on a 
direct basis, the Board notes that the Veteran's service 
treatment records are negative for hypertension.  Blood 
pressure readings during active service were consistently 
within normal limits.

The post-service medical evidence also does not contain a 
diagnosis of hypertension.  The VA treatment records show 
that on September 7, 2006, blood pressure was 112/65.  On 
September 11, 2006, the Veteran's blood pressure was 127/83.  
On November 10, 2006, her blood pressure was 126/89.  
Notably, at the October 2006 VA examination, the Veteran 
denied a history of hypertension.  

The Board notes that the Veteran has not been afforded a VA 
examination in conjunction with this claim.  A VA examination 
or opinion is necessary if the evidence of record (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
veteran's service or other service-connected disability, and 
(d) does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to 
hypertension or any precursor thereto, and there is 
absolutely no post-service medical evidence which suggests 
that the Veteran has a current diagnosis of hypertension.  
Therefore, no VA examination is warranted.

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Although the Veteran is competent to report that she has 
experienced certain symptoms, she is not competent to render 
a diagnosis of hypertension.  As noted above, service 
treatment records make no mention of hypertension.  Further, 
no diagnosis of hypertension has ever been rendered by a 
medical professional.  Therefore, service connection for 
hypertension must be denied.   

In reaching the conclusions above with respect to both 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

Entitlement to service connection for insomnia is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran contends that her service-connected low back 
strain is more severe than contemplated by the current 10 
percent rating.  

The Board notes that the record contains a printout from the 
East Orange, New Jersey VA Medical Center which states that a 
spine examination (noted to have been requested on January 
28, 2009) had been cancelled because the Veteran failed to 
report.  Although the Veteran was sent a letter in January 
2009 informing her that the nearest VA medical facility would 
contact her about when and where to report for a VA 
examination, the claims folder does not contain an actual 
letter informing her of when and where to appear for the 
scheduled examination.  As there is no indication that the 
Veteran was formally notified of the scheduled VA spine VA 
examination, such exam should be rescheduled.  A copy of the 
notification letter sent to the Veteran should be placed in 
the claims folder.  

Because the Board has determined that a medical examination 
is necessary in the instant case, the Veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all up-to-date VA 
treatment records from the East Orange, 
New Jersey Medical Center.

2.  Schedule the Veteran for a VA 
orthopedic examination for the purpose of 
determining the current severity of her 
service-connected low back strain.  The 
claims file and a copy of this Remand must 
be made available to and reviewed by the 
examiner(s).

The examiner should describe all 
symptomatology due to the Veteran's 
service-connected low back strain.  Any 
indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any objective 
evidence of pain and provide an assessment 
of the degree of severity of any pain.

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should also 
be described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.  

The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner should specifically address 
whether there is muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis, or whether the lumbosacral spine 
is ankylosed.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back strain, to 
include reflex changes, characteristic 
pain, and muscle spasm.  Any functional 
impairment of the lower extremities due to 
the service-connected back disability 
should be identified, and the examiner 
should assess whether the Veteran suffers 
from intervertebral disc syndrome.  If the 
Veteran is diagnosed with intervertebral 
disc syndrome, the examiner should assess 
the frequency and duration of any episodes 
of intervertebral disc syndrome, and in 
particular the examiner should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of intervertebral 
disc syndrome that require bed rest 
prescribed by a physician and treatment by 
a physician.  

The examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected low back strain on her 
ability to work, to include whether it 
renders her unemployable.  The rationale 
for all opinions expressed should also be 
provided.

3.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the Veteran and her representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


